UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7174


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ERIC ANTHONY      WIMBUSH,   a/k/a   E   from    DC,   a/k/a   Sld   Dft
5:02CR37-11,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:02-cr-00037-RLV-11; 5:08-cv-00010-
RLV)


Submitted:    January 20, 2009                  Decided:   February 5, 2009


Before MOTZ, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Anthony Wimbush, Appellant Pro Se.                    Matthew Theodore
Martens, Assistant United States Attorney,                 Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eric    Anthony     Wimbush         seeks    to        appeal   the     district

court’s    order       denying    relief       on   his     28    U.S.C.       § 2255    (2000)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a    certificate        of    appealability.               28     U.S.C.

§ 2253(c)(1) (2000).             A certificate of appealability will not

issue     absent       “a    substantial        showing          of     the    denial     of    a

constitutional         right.”          28    U.S.C.       § 2253(c)(2)          (2000).        A

prisoner        satisfies        this        standard       by        demonstrating          that

reasonable       jurists       would     find       that    any        assessment       of     the

constitutional         claims    by     the    district      court        is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We have

independently reviewed the record and conclude that Wimbush has

not     made     the   requisite        showing.           Accordingly,          we     deny    a

certificate       of       appealability       and      dismiss         the    appeal.          We

dispense        with    oral     argument       because          the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      DISMISSED



                                               2